Title: To George Washington from Colonel Silvanus Seely, 4 November 1779
From: Seely, Silvanus
To: Washington, George


        
          Sir
          E[lizabeth] Town [N.J.] 4th Novr 1779
        
        By a new hand I have Recieved the following Particulers from the Enemy.
        That General Lashly Saild yestorday in a Frigate of 30 guns hir Name unknone.
        That 10000 Tun of Shiping had bin Taken up in New york for Transporting Troops to Halefax as is Reported.
        Coll Buskerriks Regt to Remove from Powels hook to Staton Island but what Regement they are to be Relievd by Unknone.
        As the above accounts Comes by a New hand I dare not give full creadit to them but thought best to send them on—not knowing but your Exelency might have som Other accounts that would Coroborate with Those—I hope soone to have a more Particuler account and Shall loose no time in sending it on untill when I am Your Most Obedient Humble Servent
        
          Silvs SeelyColl Commandt State Regt
        
       